UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5222



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVID GREGORY MUELLER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (CR-03-25-SGW)


Submitted:   October 20, 2006             Decided:   November 8, 2006


Before WILKINSON, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William H. Cleaveland, WILLIAM H. CLEAVELAND, P.L.C., Roanoke,
Virginia, for Appellant. John L. Brownlee, United States Attorney,
Jean B. Hudson, Assistant United States Attorney, Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Along with two other individuals, David Gregory Mueller

was convicted by a jury of seven counts of mail fraud, in violation

of 18 U.S.C. § 1341 (2000); wire fraud, in violation of 18 U.S.C.

§ 1343 (2000); and conspiracy to commit fraud, in violation of 18

U.S.C. § 317 (2000).    Mueller was sentenced to twenty-four months

of   imprisonment.     On    appeal,   this    court   affirmed   Mueller’s

convictions but remanded for resentencing under United States v.

Booker, 543 U.S. 220 (2005), finding that the enhancement under

U.S. Sentencing Guidelines Manual § 2F1.1(b)(1)(H) (2000) for

intended loss based upon judicial fact-finding constituted plain

error.   United States v. Turgeon, No. 04-4168 (lead), 149 F. App’x

144 (4th Cir. 2005).        On remand, the district court imposed the

same sentence.

           The probation officer assigned a guideline range of

twenty-four to thirty months of imprisonment based on a total

offense level of seventeen and a criminal history category of I.

The presentence report (“PSR”) indicated $185,223 as the amount of

loss attributed to Mueller.      This figure included timber and land

value for respective fraud victims.           As a result of the PSR loss

calculation, under USSG § 2F1.1(b)(1)(H), a seven-level adjustment

was applied to Mueller’s base offense level.

           On appeal, Mueller argues that the court erred in its

calculation of loss under USSG § 2F1.1(b)(1)(H).           He essentially


                                  - 2 -
raises the same argument he did below, i.e., whether the court

erred in including the value of the land in its loss determination.

This    court   reviews    a    district     court’s      factual   findings    at

sentencing for clear error and its legal conclusions, including its

interpretation and application of the sentencing guidelines, de

novo.    United States v. Daughtrey, 874 F.2d 213, 217-18 (4th Cir.

1989). The determination of loss attributable to a fraud scheme is

a factual issue for resolution by the district court.                      United

States v. Godwin, 272 F.3d 659, 671 (4th Cir. 2001).

            We have reviewed the briefs and material submitted in the

joint appendix in light of Mueller’s arguments and find no error in

the application of the disputed enhancement.                   Accordingly, we

affirm Mueller’s sentence.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the       court   and     argument    would    not   aid   the

decisional process.

                                                                          AFFIRMED




                                       - 3 -